



COURT OF APPEAL FOR ONTARIO

CITATION: Perri v. Perri, 2018 ONCA 237

DATE: 20180309

DOCKET: C62765

Pepall, Lauwers and Pardu JJ.A.

BETWEEN

Margaret Perri

Applicant (Respondent)

and

Enzo Perri

Respondent (Appellant)

Andrew Kania, for the appellant

Karen Cunningham and Athena McBean, for the respondent

Heard: December 11, 2017

On appeal from the judgment of Justice Kofi N. Barnes of
    the Superior Court of Justice, dated September 16, 2016, with reasons for
    judgment reported at 2016 ONSC 5833.

COSTS ENDORSEMENT

[1]

The issue of costs remains.  The respondent wife
    claims full recovery costs of $38,642.47. The appellant husband claims partial
    costs of $16,264.29.

[2]

Each of the parties supports his or her claim
    for costs with an argument that he or she was more successful on the appeal.

[3]

The most substantial issue on the appeal was
    whether the application judge erred in awarding spousal support to the wife.
    The appellant argued that there was no economic detriment to the wife flowing
    from the roles the parties adopted during marriage, and that there was
    therefore no entitlement to spousal support. He was not successful on this
    argument. The amount in issue was over $100,000 after considering the tax consequences
    of a lump sum spousal support as opposed to periodic support. The respondent
    conceded at the hearing of the appeal that those tax consequences should result
    in an amendment of the order. The respondent was successful in resisting the
    appellants argument that the application judge erred by failing to conclude
    that the son of the parties continued to be a child of the marriage. Other
    changes to the application decision were not controversial. The respondent was
    largely successful on the contested issues on the appeal.

[4]

There were some additional costs incurred by the
    respondent when the appellant was late in perfecting his appeal, and in
    responding to the appellants motion to introduce fresh evidence which was
    dismissed.

[5]

Partial indemnity costs are appropriate in this
    case, and I would award the respondent costs fixed at $28,000.00, inclusive of
    fees, disbursements and applicable taxes.

S.E.
    Pepall J.A.

P.
    Lauwers J.A.

G. Pardu
    J.A.


